DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2021/0072373 to Schoenberg et al. (hereinafter Schoenberg) in view of US Pub. 2021/0099884 to Marquez et al. (hereinafter Marquez).

In regard claim 1, Schoenberg teaches or discloses an ultra-wideband (UWB) wireless communication system (see Fig. 1), comprising: 
a first wireless apparatus (see Fig. 2, paragraph [0040], a first mobile device 210 (e.g., a smartphone) can initiate a ranging measurement);
a second wireless apparatus that participates in a first ranging sequence with the first wireless apparatus (see Fig. 2, paragraphs [0040], and [0041], at T2, the second mobile device 220 receives ranging request 201. T2 can be an average received time when multiple pulses are in the first set. The second mobile device 220 can be expecting the ranging request 201 within a time window based on previous communications, e.g., using another wireless protocol); and
a transmission channel between the first and second wireless apparatuses that transmits data of the first ranging sequence, at least one of the first wireless apparatus (see Fig. 2, paragraphs [0028], [0035], [0040], [0041], and [0042], the ranging functionality can be implemented in combination with another wireless protocol, which can establish an initial communication session, e.g., to perform authentication and/or exchange ranging settings. Wireless protocols can also be used, e.g., for transmission of content from one device to the other. For instance, a video or audio file can be transferred from one device to the other after ranging has been performed) or 
	Schoenberg may not explicitly teach or disclose second wireless apparatus generating at least one channel impulse response (CIR) and determining from the at least one CIR whether the transmission channel includes a line-of-sight channel; and a special purpose processor that reduces a current performance level of at least one of the first and second wireless apparatuses during a second ranging sequence in response to a determination that the transmission channel includes the line-of-sight channel.
	However, Marquez teaches or discloses second wireless apparatus generating at least one channel impulse response (CIR) and determining from the at least one CIR whether the transmission channel includes a line-of-sight channel (see paragraphs [0012], [0048], and [0053], the secure ranging applications may rely on the accurate detection of the direct/first path, or line-of-sight path, between the devices to accurately estimate the distance between the electronic devices. The channel impulse response 400 may be generated from temporally sequential time domain signal samples output from an inverse fast Fourier transform (IFFT) performed on a correlator or frequency domain match filter output for a received signal. The process 500 may begin when the secure device 104A obtains a channel estimate, such as a channel impulse response, based on a signal received from another device (502), such as the electronic device 102A); and a special purpose processor that reduces a current performance level of at least one of the first and second wireless apparatuses during a second ranging sequence in response to a determination that the transmission channel includes the line-of-sight channel (see paragraphs [0012], [0053], and [0055], the process 500 may begin when the secure device 104A obtains a channel estimate, such as a channel impulse response, based on a signal received from another device (502), such as the electronic device 102A. The received signal may be associated with a request from the other device to effectuate an operation at the secure device 104A, where the request is associated with a particular distance threshold, such as unlocking the secure device 104A. The channel estimate may be generated from an output of an inverse fast Fourier transform (IFFT) performed on a correlator or frequency domain match filter output for the signal).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify ranging techniques of Schoenberg by including second wireless apparatus generating at least one channel impulse response (CIR) and determining from the at least one CIR whether the transmission channel includes a line-of-sight channel; and a special purpose processor that reduces a current performance level of at least one of the first and second wireless apparatuses during a second ranging sequence in response to a determination that the transmission channel includes the line-of-sight channel suggested by Marquez. This modification would provide to improve the security of secure ranging between devices when a 

In regard claim 2, Schoenberg teaches or discloses the UWB wireless communication system of claim 1, wherein the first wireless apparatus is a UWB ranging initiator apparatus of a key fob and the second wireless apparatus is a UWB responder apparatus of an antenna anchor (see paragraphs [0096], [0099], and [0202], the responder may be designated for sending this message and device can be any portable device, include a key fob, or the like).

In regard claim 3, Schoenberg teaches or discloses the UWB wireless communication system of claim 1, wherein the special purpose processor includes a channel detection processor that establishes a leading edge of the at least one CIR measured at a position of the second wireless apparatus (see paragraphs [0005], [0026], and [0046]).

In regard claim 4, Schoenberg teaches or discloses the UWB wireless communication system of claim 3, wherein the line-of-sight channel is identified by matching the leading edge of the at least one CIR and a cross- correlation function computed according to an IEEE 802.15.4a standard (see paragraph [0059]).

In regard claim 5, Schoenberg may not explicitly teach or disclose the UWB wireless communication system of claim 4, wherein the special purpose processor reduces the current performance level of the first wireless apparatus in the second ranging sequence by reducing a quality of an estimate of the at least one CIRs, a supply voltage, a number of preamble symbols 
However, Marquez teaches or discloses wherein the special purpose processor reduces the current performance level of the first wireless apparatus in the second ranging sequence by reducing a quality of an estimate of the at least one CIRs, a supply voltage, a number of preamble symbols used to establish a correlation result, an analog-to-digital converter (ADC) sampling rate, a number of ADC bits, or a combination thereof (see paragraphs [0014], [0025], [0026], [0048], [0051], and [0053]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify ranging techniques of Schoenberg by including the special purpose processor reduces the current performance level of the first wireless apparatus in the second ranging sequence by reducing a quality of an estimate of the at least one CIRs, a supply voltage, a number of preamble symbols used to establish a correlation result, an analog-to-digital converter (ADC) sampling rate, a number of ADC bits, or a combination thereof suggested by Marquez. This modification would provide to improve the security of secure ranging between devices when a signal exchange is utilized for estimating the distance between the devices read on paragraph [0015].



Claims 6, 11-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of Marquez as applied to claims above, and further in view of U.S. Pub. 2020/0280952 to Sasoglu et al. (hereinafter Sasoglu).

In regard claim 11, Schoenberg teaches or discloses an ultra-wideband (UWB) wireless transceiver (see Fig. 12), comprising:
a transceiver circuitry and an associated antenna that detect and quantify an UWB signal a ranging processor that generates at least one channel impulse response (CIR) from the UWB signal (see Fig. 12, paragraphs [0026], and [0035], a mobile device can include circuitry for performing ranging measurements. Such circuitry can include one or more dedicated antennas (e.g., 3) and circuitry for processing measured signals);
Schoenberg may not explicitly teach or disclose a signal detector that determines an estimated time-of-arrival (TOA) from the CIR; a channel detection algorithm processor that determines a line-of-sight channel between the UWB wireless transceiver and another UWB wireless transceiver from the CIR; and a device controller that reduces a current performance level of at least one of the UWB wireless transceiver in response to a determination that the transmission channel includes the line-of-sight channel.
However, Marquez teaches or discloses a channel detection algorithm processor that determines a line-of-sight channel between the UWB wireless transceiver and another UWB wireless transceiver from the CIR (see paragraph [0012], the estimated distance may be used to verify that the devices are located within a particular distance that may be required for allowing one of the devices to effectuate a secure operation on the other device. The secure ranging applications may rely on the accurate detection of the direct/first path, or line-of-sight path, between the devices to accurately estimate the distance between the electronic devices); and a device controller that reduces a current performance level of at least one of the UWB wireless transceiver in response to a determination that the transmission channel includes the process 500 may begin when the secure device 104A obtains a channel estimate, such as a channel impulse response, based on a signal received from another device (502), such as the electronic device 102A. The received signal may be associated with a request from the other device to effectuate an operation at the secure device 104A, where the request is associated with a particular distance threshold, such as unlocking the secure device 104A. The channel estimate may be generated from an output of an inverse fast Fourier transform (IFFT) performed on a correlator or frequency domain match filter output for the signal).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify ranging techniques of Schoenberg by including a channel detection algorithm processor that determines a line-of-sight channel between the UWB wireless transceiver and another UWB wireless transceiver from the CIR; and a device controller that reduces a current performance level of at least one of the UWB wireless transceiver in response to a determination that the transmission channel includes the line-of-sight channel suggested by Marquez. This modification would provide to improve the security of secure ranging between devices when a signal exchange is utilized for estimating the distance between the devices read on paragraph [0015].
Marquez and Schoenberg may not explicitly teach or disclose a signal detector that determines an estimated time-of-arrival (TOA) from the CIR.
However, Sasoglu teaches or discloses a signal detector that determines an estimated time-of-arrival (TOA) from the CIR (see paragraphs [0005], [0027], and [0042], when a receiver of electronic device 104 receives spoofed transmission 308, electronic device 104 may use the fake first path to determine the time-of-arrival calculation and thus calculate an incorrect distance between electronic device 102 and itself, electronic device 104).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify ranging techniques of Schoenberg and a device implementing signal validation for secure ranging of Marquez by including a signal detector that determines an estimated time-of-arrival (TOA) from the CIR suggested by Sasoglu. This modification would provide to reduce inter-pulse interference from one or more samples based on the SPP and the estimated CIR read on paragraph [0005]. 

In regard claim 6, Schoenberg and Marquez may not explicitly teach or disclose the UWB wireless communication system of claim 1, wherein each of the first and second wireless apparatuses processes a UWB signal provided by the transmission channel to compute a time-of-arrival (TOA) of the signal, which in turn is used by the first wireless apparatus to determine a time-of-flight and range between the first and second wireless apparatuses.
However, Sasoglu teaches or discloses wherein each of the first and second wireless apparatuses processes a UWB signal provided by the transmission channel to compute a time-of-arrival (TOA) of the signal, which in turn is used by the first wireless apparatus to determine a time-of-flight and range between the first and second wireless apparatuses (see paragraphs [0026], [0028], [0034], [0037], [0038], [0039], and [0041]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify ranging techniques of Schoenberg and a device implementing signal validation for secure ranging of Marquez by including wherein each of the first and second wireless apparatuses processes a UWB signal provided by the transmission 

In regard claim 12, Schoenberg teaches or discloses the UWB wireless transceiver of claim 11, wherein the first wireless apparatus is a UWB ranging initiator apparatus of a key fob (see paragraphs [0096], [0099], and [0202], the responder may be designated for sending this message and device 1400 can be any portable device, including a key fob, or the like).

In regard claim 13, Schoenberg teaches or discloses the UWB wireless transceiver of claim 11, further comprising a channel detection processor that establishes a leading edge of the at least one CIR measured at a position of the second wireless apparatus (see paragraphs [0005], [0026], and [0046]).

In regard claim 14, Schoenberg teaches or discloses the UWB wireless transceiver of claim 13, wherein the line-of-sight channel is identified by matching the leading edge of the at least one CIR and a cross-correlation function computed according to an IEEE 802.15.4a standard (see paragraph [0059]).

In regard claim 15, Schoenberg may not explicitly teach or disclose the UWB wireless transceiver of claim 14, wherein the special purpose processor reduces the current performance 
However, Marquez teaches or discloses wherein the special purpose processor reduces the current performance level of the first wireless apparatus in the second ranging sequence by reducing a quality of an estimate of the at least one CIRs, a supply voltage, a number of preamble symbols used to establish a correlation result, an analog-to-digital converter (ADC) sampling rate, a number of ADC bits, or a combination thereof (see paragraphs [0014], [0025], [0026], [0048], [0051], and [0053]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify ranging techniques of Schoenberg by including the special purpose processor reduces the current performance level of the first wireless apparatus in the second ranging sequence by reducing a quality of an estimate of the at least one CIRs, a supply voltage, a number of preamble symbols used to establish a correlation result, an analog-to-digital converter (ADC) sampling rate, a number of ADC bits, or a combination thereof suggested by Marquez. This modification would provide to improve the security of secure ranging between devices when a signal exchange is utilized for estimating the distance between the devices read on paragraph [0015].

In regard claim 17, Schoenberg may not explicitly teach or disclose the UWB wireless transceiver of claim 11, wherein a channel quality indicator is determined from the at least one CIR, wherein the line-of-sight channel is determined from the channel quality indicator.

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify ranging techniques of Schoenberg by including wherein a channel quality indicator is determined from the at least one CIR, wherein the line-of-sight channel is determined from the channel quality indicator suggested by Marquez. This modification would provide to improve the security of secure ranging between devices when a signal exchange is utilized for estimating the distance between the devices read on paragraph [0015].

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited portions of the reference(s) (for instant, figures, paragraphs and/or columns and lines) for the convenience of the applicant, other portions in each the reference may also teach or disclose the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 10/23/2021



/PHIRIN SAM/Primary Examiner, Art Unit 2476